Name: Commission Regulation (EC) No 1887/2000 of 6 September 2000 on the provisional authorisation of a new additive in feedingstuffs (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural activity;  European Union law;  marketing;  health;  food technology
 Date Published: nan

 Avis juridique important|32000R1887Commission Regulation (EC) No 1887/2000 of 6 September 2000 on the provisional authorisation of a new additive in feedingstuffs (Text with EEA relevance) Official Journal L 227 , 07/09/2000 P. 0013 - 0014Commission Regulation (EC) No 1887/2000of 6 September 2000on the provisional authorisation of a new additive in feedingstuffs(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs(1), as last amended by Commission Regulation (EC) No 1353/2000(2), and in particular Article 3 thereof,Whereas:(1) Directive 70/524/EEC provides that new additives may be authorised, taking account of advances in scientific and technical knowledge.(2) A provisional authorisation of a new additive shall be given if, at the level permitted in feedingstuffs, it does not adversely affect human or animal health or the environment, nor harm the consumer by altering the characteristics of livestock products, if its presence in feedingstuffs can be controlled, and it is reasonable to assume, in view of the available results, that the condition laid down in Article 3a(a) of Directive 70/524/EEC, i.e. effectiveness, has been met.(3) In the light of the data submitted in the file and examined by the Member States, the conditions for the provisional authorisation of "clinoptilolite of sedimentary origin", belonging to the group "binders, anti-caking agents and coagulants", have been met.(4) "Clinoptilolite of sedimentary origin" should also be included in the programme for monitoring the possible presence of dioxins laid down for the other additives belonging to the same group already authorised. Provision is made for such a programme for authorised binders, anti-caking agents and coagulants in Commission Regulation (EC) No 2439/1999(3), as amended by Regulation (EC) No 739/2000(4). After 15 October 2000, the date on which the results of the monitoring programme as a whole should be available, the limit of detection laid down in the dioxin analysis method will be applied if no specific maximum limit based on sufficient data from the monitoring programme for the presence of dioxins in this new additive is laid down.(5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee for Feedingstuffs,HAS ADOPTED THIS REGULATION:Article 1"Clinoptilolite of sedimentary origin", belonging to the group "binders, anti-caking agents and coagulants" is hereby provisionally authorised in accordance with Directive 70/524/EEC as an additive in feedingstuffs, under the conditions laid down in the Annex to this Regulation.The Commission shall review this Regulation before 15 October 2000 in the light of the results of the monitoring programme for the presence of dioxins in this new additive.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 September 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 270, 14.12.1970, p. 1.(2) OJ L 155, 28.6.2000, p. 15.(3) OJ L 297, 18.11.1999, p. 8.(4) OJ L 87, 8.4.2000, p. 14.ANNEXBinders, anti-caking agents and coagulants>TABLE>